ACCEPTED
                                                                                   03-15-00083-CV
                                                                                           7413504
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             10/16/2015 2:11:06 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                              No. 03-15-00083-CV
                               _______________
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                        In the Court of Appeals                 AUSTIN, TEXAS

                        Third District of Texas            10/16/2015 2:11:06 PM
                                                               JEFFREY D. KYLE
                            Austin, Texas                           Clerk
                               _______________

                             CRAIG A. WASHINGTON,
                                                      APPELLANT
                                      V.

                    COMMISSION FOR LAWYER DISCIPLINE,
                                                  APPELLEE
                            _______________

                    Appealed from the 335th District Court
                          Of Bastrop County, Texas
                 Honorable George Gallagher, Judge Presiding
                               _______________

                 APPELLEE’S UNOPPOSED SECOND MOTION
                  FOR EXTENSION OF TIME TO FILE BRIEF
                           _______________

LINDA A. ACEVEDO                           CYNTHIA CANFIELD HAMILTON
CHIEF DISCIPLINARY COUNSEL                 SENIOR APPELLATE COUNSEL

LAURA BAYOUTH POPPS                        OFFICE OF THE CHIEF DISCIPLINARY
DEPUTY COUNSEL FOR ADMINISTRATION          COUNSEL
                                           STATE BAR OF TEXAS
                                           P.O. BOX 12487
                                           AUSTIN, TEXAS 78711-2487
                                           512.427.1350; 1.877.953.5535
                                           FAX: 512.427.4167
                                No. 03-15-00083-CV
                                 _______________

                            In the Court of Appeals
                            Third District of Texas
                                Austin, Texas
                                 _______________

                              CRAIG A. WASHINGTON,
                                                         APPELLANT
                                          V.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                                     APPELLEE
                               _______________

                       Appealed from the 335th District Court
                             Of Bastrop County, Texas
                    Honorable George Gallagher, Judge Presiding
                                 _______________

                    APPELLEE’S UNOPPOSED SECOND MOTION
                     FOR EXTENSION OF TIME TO FILE BRIEF
                              _______________


      Appellee, the Commission for Lawyer Discipline, asks the Court, pursuant

to Rule 38.6(d) of the Texas Rules of Appellate Procedure, for an extension of time

of seven (7) days to file Appellee’s brief.

                                          I.

      This is an appeal from a Final Judgment entered on January 8, 2015, against

Appellant, Craig A. Washington, in Cause No. 29,123, styled Commission for
Lawyer Discipline v. Craig A. Washington, in the 335th Judicial District Court of

Bastrop County, Texas.

                                          II.

      Appellant timely perfected his appeal. The clerk’s record was filed on May

8, 2015, and supplemental clerk’s records were filed on June 2, 2015, and July 9,

2015. The reporter’s record was filed on May 15, 2015. Appellant filed his brief

on August 17, 2015.

                                          III.

      This is Appellee's second request for an extension of time to file its brief.

After one extension of time, Appellee’s brief was due to be filed on October 16,

2015. Appellee requests an additional seven (7) days to file the brief, to and

including October 23, 2015. Appellee’s counsel, the undersigned attorney, needs

additional time to file the brief for the following reasons:

      The undersigned filed a response to a post-submission brief in John Doe v.
      Board of Directors of the State Bar of Texas, et al in the Third Court of
      Appeals (No. 03-15-00007-CV) on October 14, 2015.

      The undersigned presented oral argument on October 13, 2015, in William
      Schultz v. Commission for Lawyer Discipline, before the Board of
      Disciplinary Appeals (BODA No. 5649);

      The undersigned filed a brief in Charles Septowski v. Commission for
      Lawyer Discipline (Board of Disciplinary Appeals No. 55901) on September
      22, 2015;
      The undersigned presented oral argument on September 16, 2015, in John
      Doe v. Board of Directors of the State Bar of Texas, et al, before the Third
      Court of Appeals (No. 03-15-00007-CV); and

      The undersigned filed a brief in Holly Crampton v. Commission for Lawyer
      Discipline in the Eighth Court of Appeals (No. 08-15-00074-CV) on August
      10, 2015.

                                        IV.

      For these reasons, Appellee prays that this Court grant Appellee’s motion in

this cause for seven (7) days until October 23, 2015.

                                      RESPECTFULLY SUBMITTED:

                                      LINDA A. ACEVEDO
                                      CHIEF DISCIPLINARY COUNSEL

                                      LAURA BAYOUTH POPPS
                                      DEPUTY COUNSEL FOR ADMINISTRATION

                                      CYNTHIA CANFIELD HAMILTON
                                      SENIOR APPELLATE COUNSEL

                                      OFFICE OF THE CHIEF DISCIPLINARY
                                      COUNSEL
                                      P.O. BOX 12487
                                      AUSTIN, TEXAS 78711-2487
                                      512.427.1350; 1.877.953.5535
                                      FAX: 512.427.4167


                                      /s/ Cynthia Canfield Hamilton
                                      CYNTHIA CANFIELD HAMILTON
                                      SENIOR APPELLATE COUNSEL
                                      STATE BAR OF TEXAS
                                      cynthia.hamilton@texasbar.com
                                      STATE BAR CARD NO. 00790419
                                      ATTORNEYS FOR APPELLEE
                         CERTIFICATE OF CONFERENCE

This is to certify that Appellant’s attorney, Mr. John MacVane, indicated on
October 16, 2015, that Appellant does not oppose the requested extension.


                                     /s/ Cynthia Canfield Hamilton
                                     CYNTHIA CANFIELD HAMILTON



                           CERTIFICATE OF SERVICE

This is to certify that the foregoing Unopposed Second Motion for Extension of
Time to File Brief has been served on Appellant, Mr. Craig A. Washington, by and
through his attorneys of record Mr. Michael A. Stafford, Ms. Katharine David,
Stacy R. Obenhaus and Mr. John MacVane, Gardere, Wynne Sewell LLP, 1000
Louisiana, Suite 3400, Houston, Texas 77002-5011, through this Court’s electronic
filing service provider on the 16th day of October 2015.



                                     /s/ Cynthia Canfield Hamilton
                                     CYNTHIA CANFIELD HAMILTON